Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    804
    782
    media_image1.png
    Greyscale

Fig.2 of Takahashi

Claims 1, 3-4, 6-8, 10-11 & 13-14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Takahashi (US 2013/0234805, cited by the applicant).
Regarding claims 1 & 8, Takahashi discloses (i.e. in Fig. 4) a filter device (200) or a method of fabricating an acoustic resonator device (as required for claim 17), comprising a plurality of acoustic resonators connected in a ladder configuration on a continuous substrate where each of the acoustic resonators (i.e. Fig. 2 is a plan view of the resonator 100, §0084) comprising:
§0075, line 1) having a surface (inherently a carrier substrate have surfaces while there is a surface where the device is to be mounted);
a single crystal (single crystal LiNbO3, §0080) piezoelectric plate (a piezoelectric layer 103) having front and back surfaces (inherently a layer has top (front) and bottom (back) surfaces), the back surface attached to the surface of the substrate (through a bonding layer 102 which is considered as part of the substrate, §0076) except for a portion of the piezoelectric plate forming a diaphragm (above the cavity 105) that spans a cavity in the substrate (a cavity 105 is formed in the bonding layer 102 of the substrate, §0077); and
an interdigital transducer (IDT) formed on the front surf ace of the piezoelectric plate (The excitation electrodes 104 are comb-shaped electrode pair (IDT: inter-digital transducer), §0081, lines 3-5) such that interleaved fingers of the IDT are disposed on the diaphragm (on the piezoelectric plate 103 above the cavity 105, as shown in Fig. 2 of Takahashi, §0082) wherein per claims 6 & 13, the interleaved fingers of the IDT are substantially copper (§0086). The piezoelectric plate and the IDT configured such that a radio frequency signal applied to the IDT excites a shear primary acoustic mode in the diaphragm (produces Lamb waves that propagate as both longitudinal waves and shear vertical waves, §0078), wherein per claims 7 & 14, it is inherent that a direction of acoustic energy flow (direction of particle movement) of the primary acoustic mode (since in shear acoustic mode, wave propagates horizontally, the particles move vertically, i.e. normally, to the front (i.e. top) and back (i.e. bottom) surfaces of the piezoelectric plate, and as such the direction of acoustic energy flow would be normal to the front and back surfaces of the diaphragm, as a teaching reference please see p. 3 (Fig. 1.1(b)) & p.147-149 of G. Manohar, "Investigation of Various Surface Acoustic Wave Design Configurations for Improved Sensitivity." Doctoral dissertation, University of South Florida, USA, January 2012, also cited by the applicant) is substantially normal to the front and back surfaces of the diaphragm.
wherein the IDT includes a busbar (lead out electrodes 107 are considered as busbar because from these electrodes fans out the IDTs, 104) having a first portion overlapping the diaphragm (part of 107 overlaps within the dotted line 105 which shows the boundary of the diaphragm) and a second portion overlapping the substrate (rest of 107 overlaps the substrate portion (101,102) of the piezoelectric plate 103) and wherein per claims 3 & 10, the busbar (107) extends off (widthwise in vertical direction in Fig. 2, beyond the dotted perimeter mark 105 of the cavity) of the diaphragm and overlaps the substrate along an entire length of the IDT (busbar, 107, lengthwise (from left to right in Fig. 2) extends beyond the IDTs.104) and per claims 4 & 11, further comprising a conductor (mounting pads 108, §0084) extending from the busbar (107) for connecting the resonator (100) to other elements of a filter circuit (see the electrical schematic diagram of Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 & 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Takahashi.
 Regarding claims 2 & 9, Takahashi discloses the invention as recited in claims 1 & 8, however, since the plan view of Fig. 2 is not drawn to scale it is not evident that what percent of the width of the busbar constitutes the second portion.
It would, however, be obvious to a person of ordinary skill in the art to suspend less portion of the busbar (107 of Takahashi) on the cavity than the portion supported by the substrate for mechanical rigidity of the overall structure (103, 104, 107 with a cavity 105 boded through 102 to the supporting substrate 101 to form the resonator 100 of Takahashi as shown in Fig. 2). 
Since there is no electroacoustic advantage of suspending more than 50% portion of the busbar (107 of Takahashi), overlapping the cavity (the IDTs, 104 on the suspended piezoelectric plate portion (i.e. diaphragm portion shown by dotted perimeter 105 in Fig. 2 of Takahashi) are responsible for electroacoustic transformation, not the busbars) it would have been obvious to have more than 50% of the width of the busbar 
Allowable Subject Matter

Claims 5 & 12 are objected to as being dependent upon rejected base claims 1 & 8 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claims 1 & 8 respectively and any intervening claims.
Claims 5 & 12 are allowable since the closest prior art of record (i.e. Takahashi) doesn’t teach conducive bumps electrically isolated from the resonator as claimed. 
Claims 15-20 are allowed in regards to the closest prior arts of record Takahashi and Bhattacharjee (US 10,211,806).
Takahashi teaches a filter with all the limitations of claim 15 except that a first dielectric layer having a first thickness deposited between the fingers of the IDTs of the one or more shunt resonators; and a second dielectric layer having a second thickness deposited between the fingers of the IDTs of the one or more series resonators. Although Takahashi teaches a first and second dielectric layers but not in context of series and shunt resonators of a ladder filter respectively. Therefore, it may not be obvious to use Bhattacharjee’s teaching of first and second dielectric layers to modify Takahashi’s series and shunt resonators in the ladder filter of Fig. 4 of Takahashi.   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAFIZUR RAHMAN/Examiner, Art Unit 2842